On July 14, 1997, it was ordered, adjudged and decreed that on Count I: Driving or in Actual Physical Control of a Motor Vehicle While Under the Influence of Alcohol (Felony) the said Gordon Plainbull be punished by imprisonment in the Montana State Prison at Deer Lodge, Montana, for the term of five (5) years; 2. On Count II: Driving After Having Been Adjudged an Habitual Traffic Offender (Misdemeanor) the defendant be punished by imprisonment in the Yellowstone County Detention Facility, in the City of Billings, Montana, for the term of three (3) months to run consecutively with Count I of this criminal cause; 3. On Count III: Operating a Motor Vehicle Without Liability Insurance in Effect (Misdemeanor) the defendant be punished by imprisonment in the Yellowstone County Detention Facility, in the City of Billings, Montana, for the term of three (3) months to run consecutively with Count I of this criminal cause and to run concurrently with Count II of this criminal cause. On Count IV: Leaving the scene of a vehicle accident (Misdemeanor) the defendant be punished by imprisonment in the Yellowstone County Detention Facility, in the City of Billings, Montana, for the term of three (3) months to run consecutively with Count I of this criminal cause and to run concurrently with Counts II and III of this criminal cause; Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for three (3) months. It is further ordered that additional special conditions shall apply as stated in the July 14, 1997judgment.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*117DATED this 10th day of November, 1997.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive. After careful consideration, it is fhe unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
The Sentence Review Board wishes to thank Gordon Plainbull for representing himself in this matter.